COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS



 
GABRIEL MANNY YANEZ,
 
                            Appellant,
 
v.
 
MARIA NOHEMI ESTRADA,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00304-CV
 
Appeal from the
 
383rd
  District Court
 
of El
  Paso County, Texas
 
(TC# 2006AG7960)
 



                                                     MEMORANDUM
OPINION
We review this appeal on our own motion for
determination of whether it should be dismissed for lack of jurisdiction.  Gabriel Manny Yanez, Appellant, appeals an
order holding him in contempt for failure to pay child support.  After Appellant filed his notice of appeal,
the clerk of this Court notified Appellant of the Court=s
intent to dismiss the case for lack of jurisdiction.  Mr. Yanez did not respond to the Court=s notice.
            We, as an
appellate court, generally have jurisdiction over final judgments, and such
interlocutory orders as the legislature deems appealable.  Tex.
Civ. Prac. & Rem. Code Ann. '
51.012 and ' 51.014 (West
2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex. App.--El Paso 1997, no
pet.); see also Tex. Fam. Code
Ann. ' 109.002
(West 2008) (appeals from suits affecting parent-child relationship).  However, we lack jurisdiction to review on
direct appeal a child-support enforcement contempt order.  Vernon
v. Vernon, 225 S.W.3d 179, 179 (Tex.App.--El Paso 2005, no pet.).  We therefore dismiss the appeal for want of
jurisdiction.
 
                                                                        GUADALUPE
RIVERA, Justice
November 7, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.